DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amended claims, filed 05/04/2020, has been entered. 

      Claims 11-12, 14-15, 17-19, 21-25 and 27 have been canceled.

      Claims 2-7, 9, 10, 13, 16 and 20 have been amended.

       Claims 1-10, 13, 16, 20 and 26 are pending.

3.  No Information Disclosure Statement has been filed in the instant application.

4.  Restriction to one of the following inventions is required under 35 U.S.C. 121:

     I. Claim 1-10, 13, 15, 20, drawn to methods of treating with anti-LMA antibodies, classified 
         In Class/subclass A61K 38/177, for example.

   II. Claims 26, drawn to anti-LMA antibodies and compositions thereof, classified in    
        Class/subclass C07K 16/00, for example. 

5. Inventions I and II are related as products and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. 806.05(h)).  

     In the instant case, the products as claimed can be used in a materially different processes such as detection assays and bioassays as well as purification procedures.

     Also, the products differ in structure and modes of action to such an extent and do not rely upon a common structure for a common utility, which, in turn, require non-coextensive searches to such an extent that they are considered separately patentable. 

     Also, the methods of treating B cell disorders and/or inhibiting the growth of or killing lymphoid can be accomplished by a variety of therapeutic agents other than anti-LMA antibodies / LMA ligand.

     Therefore, they are patentably distinct.

6.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-II is not required for any other group from Groups I-II and Groups I-II have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
      (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
     If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.  Election of Species.

     A)  If applicant elects Group I,
           applicant is required to elect and LMA ligand selected from an anti-LMA antibody OR a polypeptide or compound identified as having binding affinity to LMA (e.g., see page 6, paragraph 4).
     
     Upon a review of the instant specification, there does NOT appear to be any clearly defined LMA ligands other than anti-LMA antibody.
      Applicant is invited to clarify the record as to whether there are LMA ligand other than anti-LMA antibodies.      
     If so, this application may be subject to further election of species.

      
       In addition, 
       applicant is required to elect whether the anti-LMA antibodies OR LMA ligands other than anti-LMS antibodies are conjugated to a cytotoxic moiety or biological modifier OR
        whether that anti-LMA antibodies OR LMA ligands other than anti-LMA antibodies are NOT conjugated.

          If applicant elects that the anti-LMA antibodies OR LMA ligands other than anti-LMA antibodies are conjugated,
          then applicant is required a specific species of the cytotoxic moiety or biological modifier from those disclosed on pages 6-8 of the specification (e.g., gelonin, diphtheria A chain, ricin A chains, Adriamycin, methotrexate, Yttrium-90, Indium-111, IL-2, interferon-γ, etc.).

     The species of cytotoxic moieties or biological modifiers differ in structures and modes of action as well as lacking a common structure for a common utility.

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  
     In addition, these species are not obvious variants of each other based on the current record. 

     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 8 is generic, for example.

       In addition to the species election herein and with respect to claim 13,
       applicant is required to elect whether the method further comprises the step of treating the subject to reduce the level of lambda light chains prior to administration of administration of the anti-LAM antibody or LMA ligand 10(?) conjugate OR
       the methods does NOT further comprise this prior step.

        And, if the claims do further comprise this prior step,
        Applicant should clarify the further step.
         In turn, comprising a further prior step may include a further election of species. 

        The further step includes further ingredients, method steps and endpoints that are distinct from one another in terms of structure, modes of actions and endpoints..
      
         Note that claim 13, line 4, is indefinite in the recitation of “10 conjugate”.
         Applicant should clarify the recitation of claim 10.





      B)  AND if applicant elects Invention I
      then applicant should elect a specific species of B cell disorder or inhibiting the growth of or killing of specific lymphoid cells described in the specification (e.g., see page 5 of the specification) (e.g., multiple myeloma, macroglobulinemia, etc. AND/OR myeloma cells, specific lymphoid cells).

    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

    These species of disease / disorders / lymphoid cells differ in etiologies and therapeutic endpoints as well as ingredients associated with standard of care. 

     Therefore, they are patentably distinct.  

    Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as deemed appropriate for the elected Invention (e.g., (e.g., multiple myeloma, macroglobulinemia, etc.) prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

8.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

9.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.

10.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h).

11.  The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the 
    Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 30, 2021